Citation Nr: 1013513	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to 
August 1977 and from December 2003 to April 2004.  He also 
had service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The December 2005 rating decision also denied a claim of 
entitlement to a rating in excess of 10 percent for tinnitus.  
The Veteran submitted a timely notice of disagreement with 
this decision.  A statement of the case on both issues was 
promulgated in July 2006.  However, on the Veteran's 
substantive appeal which was received in August 2006, the 
Veteran indicated that he was only appealing the denial of a 
increased rating for hearing loss.  The issue of entitlement 
to a rating in excess of 10 percent for tinnitus is no longer 
on appeal.  

The Veteran appeared and presented testimony at a Board 
hearing at the San Antonio, Texas, satellite office in May 
2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran has claimed entitlement to a compensable 
evaluation for bilateral hearing loss.  The most recent 
audiological evaluation by VA for compensation and pension 
purposes was conducted in May 2008.  Audiometric testing and 
speech recognition testing were conducted.  The examiner 
reported on the severity that the Veteran's service-connected 
tinnitus had on his daily life.  Unfortunately, the examiner 
did not provide any analysis of the functional effects caused 
by the service-connected hearing loss.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  Given the above, the Board finds that further 
VA examination of the Veteran is required prior to 
adjudication of this appeal.  This is especially significant 
in light of the Veteran's allegations that his hearing loss 
has resulted in problems with his boss at work.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss since 2004.  
After securing any necessary releases, 
obtain these records.  Regardless of the 
Veteran's response, obtain all 
outstanding VA medical records from July 
2004 to August 2005 and from August 6, 
2008, to the present.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  All indicated 
studies including audiometric testing and 
Maryland CNC testing should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner and pertinent 
documents should be reviewed in 
connection with the examination.  The 
examination report should be annotated to 
indicate that a review of the claims file 
was conducted.  

3.  After completing any further 
development deemed necessary, 
readjudicate the appeal, to include if 
deemed warranted, consideration of an 
extraschedular evaluation.  If such 
action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response. Thereafter, the 
claim should be returned to the Board for 
further appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

